DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species 1b, 2b, 3b, 4b, and 5a in the reply filed on 6/14/22 is acknowledged.  The traversal is on the ground(s) that the 2 species in group 4 are actually different views of the same embodiment.  This is found persuasive and the restriction is removed.

Reasons for Allowance
Claims 1-8, including the rejoinder of claim 8, have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
In independent claim 1, the prior art neither teaches nor suggests each of the three power transmission mechanisms comprises: a first arm including a first end pivotably supported at a corresponding one of the three different positions, and a second end located on the opposite side of the first end; and a second arm including a second rotary axis and pivotably supported on the second end of the first arm at a position different from the second rotary axis, and the three alignment action units are connected to the respective second arms of corresponding ones of the three power transmission mechanisms, and the respective second rotary axes of the three second arms are arranged at three positions separated from the rotary unit toward three different directions centered on the first rotary axis.
In claim 3, the prior art neither teaches nor suggests the rotary unit is arranged on the opposite side of the chuck unit with respect to the base and the three alignment action units are arranged around the suction surface of the chuck unit, and the respective shafts of the three power transmission mechanisms are pivotably supported on the base while penetrating the base to transmit the rotation of the rotary unit to the three alignment action units.
In claim 4, the prior art neither teaches nor suggests the rotary unit is arranged on the opposite side of the first chuck unit with respect to the first base and the three alignment action units are arranged around the suction surface of the first chuck unit, and the respective shafts of the three power transmission mechanisms are pivotably supported on the first base while penetrating the first base to transmit the rotation of the rotary unit to the three alignment action units.
In claim 8, the prior art neither teaches nor suggests three power transmission mechanisms pivotably supported at three different positions at the rotary unit shifted from the first rotary axis; and three alignment action units that operate in response to transmission of the rotation of the rotary unit through corresponding ones of the three power transmission mechanisms, wherein each of the three power transmission mechanisms comprises: a first arm including a first end pivotably supported at a corresponding one of the three different positions, and a second end located on the opposite side of the first end; a support that supports the alignment action unit and is connected to the second end of the first arm; and a guide that guides at least one of the first arm and the support so as to allow at least one of the first arm and the support to slide in a substantially radial direction centered on the first rotary axis, and the respective guides of the three power transmission mechanisms are arranged at three positions separated from the rotary unit toward three different directions centered on the first rotary axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        7/29/22